Citation Nr: 1632169	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 90 percent for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts; which granted service connection for Parkinson's disease, rated the disease as 30 percent disabling, and established an effective date for the grants as of August 3, 2006.  

The Veteran's appeal was remanded by the Board in March 2011.  

In January 2011, the Veteran testified at a Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In May 2014 the Board increased the initial rating for the residuals of Parkinson's disease to a combined 90 percent and granted entitlement to special monthly compensation at the housebound rate.  The Board decision awarded 40 percent ratings for Parkinson's residuals of each lower extremity, 20 percent for Parkinson's residuals in each upper extremity, and 10 percent for Parkinson's residuals involving the facial nerves.  The Board remanded the issue of entitlement to higher ratings for the residuals of Parkinson's disease.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran shuffles when he walks; and has an unsteady gait with a moderately severe level of incomplete paralysis in each lower extremity.

2.  The Veteran has hand tremors with a mild level of incomplete paralysis in each upper extremity.

3.  The Veteran suffers from a moderate loss of automatic movement in his face and suffers from mild speech changes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for bilateral lower extremity symptoms associated with Parkinson's disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Codes (DC) 8520 (2015).

2. The criteria for a rating in excess of 20 percent for bilateral upper extremity symptoms associated with Parkinson's disease have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124a, Diagnostic Codes (DC) 8513 (2015).

3. The criteria for a rating in excess of 10 percent for facial nerve symptoms associated with Parkinson's disease have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124a, Diagnostic Codes (DC) 8207 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duty to notify was satisfied by a letter sent in September 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Records from the Vet Center were also associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The May 2014 remand instructions were substantially complied with.  The May 2014 Board remand instructed that the Veteran receive an examination to assess all manifestations of his Parkinson's disease.  The examination was completed in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

At the Parkinson's disease, and cranial nerve conditions examination the examiner provided the information needed to rate the disability.  Since the examinations included sufficient detail as to the current severity of the Veteran's Parkinson's disease, the Board concludes that the examinations are adequate for evaluation purposes.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Ratings for Parkinson's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability.  However, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a. 

The May 2014 Board decision rated the Veteran under Diagnostic Code 8520 for his bilateral lower extremity symptoms.  Under Diagnostic Code 8520 the minimum 10 percent rating is warranted for incomplete mild paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2015).  

The May 2014 Board decision rated the Veteran under Diagnostic Code 8513 for his bilateral upper extremity symptoms.  Under Diagnostic Code 8513, mild incomplete paralysis all radicular groups is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 30 percent disabling on the minor side and 40 percent disabling on the major side; severe incomplete paralysis is rated 60 percent disabling on the minor side and 70 percent disabling on the major side; and complete paralysis is rated as 80 percent disabling on the minor side and 90 percent disabling on the major side.  38 C.F.R. § 4.124a, DC 8513 (2015).  

The May 2014 Board decision rated the Veteran under Diagnostic Code 8207 for his facial nerve symptoms.  Under Diagnostic Code 8207, moderate incomplete paralysis of the nerve warrants a 10 percent disability rating, severe incomplete paralysis of the nerve warrants a 20 percent disability rating, and complete paralysis of the nerve warrants a 30 percent disability rating.  38 C.F.R. § 4.124a, DC 8207 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Bilateral Lower Extremities 

During the Board hearing, VA examinations, and VA treatment, the Veteran reported having difficulty with mobility and balance. He reported occasional falls.  He also reported difficulty standing.  VA treatment records from 2008 to 2011 consistently noted shuffling ambulation, falls, and difficulty walking.  The VA examiners in January 2007 and February 2010 noted unsteady gait and stiffness in the legs.  The VA Examiner in June 2011 recorded moderate muscle rigidity and stiffness in the right and left lower extremities, moderate balance impairment, and mild bradykenesia or slowed motion.

Since the May 2014 Board decision and remand, the Veteran underwent a Parkinson's disease examination, which was conducted in October 2014.  The examiner noted that the Veteran did not have stooped posture, or balance impairment.  The Veteran did have moderate bradykenesia or slowed motion.  He demonstrated normal strength on knee extension, ankle plantar flexion, and ankle dorsiflexion.  He showed normal reflexes in his knee and ankles with normal senses in his upper anterior thigh, thigh/knee, lower-leg/ankle, and foot and toes.  The disability benefits questionnaire (DBQ) noted that the Veteran did not have muscle atrophy.  With regard to the functional impact of the Parkinson's disease, the examiner noted that the Veteran had significant gait dysfunction, and that his normal gait was shuffling.  The lower extremity nerves, including the sciatic nerve were all deemed normal, and the Veteran did not suffer from any complete paralysis.  The examiner noted that since the Veteran's cessation of perphenazine, his gait had been stable.  The examiner noted that the Veteran used a walker as an assistive device.  

The October 2014 Parkinson's DBQ revealed that the Veteran retained active movement below the knee as shown by his reflexes and the fact that he had slowed, but not absent, motion and normal strength in the knee and ankles.  There have been no findings of absent motion at any time since the effective date of service connection.  There was no explicit finding as to foot drop, but the normal strength and reflexes weigh against a finding of foot drop.  Thus, the evidence is against a schedular rating in excess of 40 percent for his bilateral lower extremities.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's impairment to his sciatic nerves is adequate.  The medical evidence indicates that the Veteran suffers from shuffling ambulation, falls, difficulty walking, and difficulty standing.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 8520, especially as the rating criteria is not a mechanical application.  The Veteran does not have any symptoms to his lower extremities caused by his Parkinson's disease that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the impairment caused by the Veteran's Parkinson's disease to his lower extremities; thus, the schedular evaluations are adequate to rate the symptoms to the Veteran's lower extremities caused by his Parkinson's disease.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Bilateral Upper Extremities 

During the Board hearing, the Veteran reported tremors in his hands.  The VA examiner in June 2011 recorded mild tremors in the right and left upper extremities. The condition affected both hands. 

At a VA examination in October 2014, the Veteran was noted as right hand dominant.  The examiner noted that the Veteran did not have tremors.  Testing revealed normal muscle strength in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  His bicep and triceps reflexes were also deemed normal.  Sensory testing of the shoulders, forearms, hands and fingers was all normal.  The upper extremity nerves, including the upper, middle, and lower radicular group nerves were all deemed normal, and the Veteran was found to not  have any complete paralysis.  In sum, there is no evidence that the Veteran's upper extremities are more than mildly affected, nor is there evidence which indicates that the Veteran suffers from any complete paralysis.  Thus, the Veteran is not entitled to a rating in excess of 20 percent for either upper extremity.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular ratings for the impairment to his radicular groups are adequate.  The evidence indicates that the Veteran has suffered from, at worst, mild tremors.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 8513, especially as the rating criteria is not a mechanical application.  The Veteran does not have any symptoms to his upper extremities caused by his Parkinson's disease that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the impairment caused by the Veteran's Parkinson's disease to his upper extremities; thus, the schedular evaluations are adequate to rate the symptoms to the Veteran's upper extremities caused by his Parkinson's disease.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Cranial Nerves

The VA examiner in February 2010 recorded a slight decreased eye blink and slight blunting in the nasolabial fold on the right.  The VA examiner in June 2011 recorded moderate loss of automatic movements, such as blinking, leading to fixed gaze, typical Parkinson's facies.  The examiner also recorded mild speech changes.  The symptoms demonstrate moderate disability of the facial nerve.

At the October 2014, VA examination the examiner noted that the Veteran had a mild degree of loss of automatic movements (such as blinking, leading to fixed gaze, typical Parkinson's facies), but that the Veteran did not have any speech changes.  The Veteran did not have any difficulty chewing or swallowing.  Muscle strength testing for the cranial nerves was all normal, and a sensory examination with regard to the cranial nerves was deemed normal.  No functional impact due to the Veteran's cranial nerve condition was noted.

There is no evidence that the Veteran's cranial nerve symptoms are more than moderate, nor is there evidence that the Veteran has symptoms indicative of complete paralysis.  Thus, he is not entitled to a rating in excess of 10 percent for his cranial nerve disability.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular evaluation for the Veteran's impairment to his cranial nerve is not inadequate.  The medical evidence indicates that the Veteran suffers from at worst moderate loss of automatic movements, and mild speech impairment.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 8507, especially as the rating criteria is not a mechanical application.  

The Veteran does not have any symptoms in the cranial nerves caused by his Parkinson's disease that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the impairment caused by the Veteran's Parkinson's disease and cranial nerve; thus, the schedular evaluations are adequate to rate the symptoms of the cranial nerve disability caused by Parkinson's disease.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The combined schedular rating is intended is a "gap filler" between the schedular combined rating and a total rating.  The Veteran is in receipt of a total rating, as shown by the 100 percent rating for PTSD.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, as just noted the Veteran has a 100 percent rating for PTSD and is getting SMC for being housebound.  A separate TDIU based on the individual residuals of Parkinson's disease; blepharoconjunctivitis, or right elbow fracture would theoretically be possible.  Buie v. Peake, 24 Vet App 242 (2010).  In this case; however, there is no allegation or showing that a single service connected disability, other than PTSD, causes unemployability by itself, and a separate TDIU would not be warranted.  Id.


ORDER

Entitlement to an initial rating in excess of 90 percent for Parkinson's disease is denied.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


